Citation Nr: 1042970	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-38 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, which granted the Veteran's February 2005 claim for 
entitlement to service connection for PTSD, and assigned a rating 
of 30 percent disabling as of the date of the claim.

During the course of the pending appeal, the Veteran also 
submitted evidence of unemployability.  See 38 C.F.R. § 3.156(b); 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for 
a TDIU, whether expressly raised by Veteran or reasonably raised 
by the record, is not a separate "claim" for benefits, but 
rather, can be part and parcel of a claim for an increased rating 
for a disability).  See also Norris v. West, 12 Vet. App. 413, 
421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Accordingly, the issue of TDIU has been added to the 
title page and addressed in the decision below. 

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in his December 2006 substantive 
appeal.  In July 2007, the Veteran withdrew his request for a 
hearing.  Therefore, the hearing request is deemed withdrawn.  38 
C.F.R. § 20.704(e) (2010).

Additional documents were submitted after the issuance of the 
June 2006 statement of the case.  The submission of such evidence 
was accompanied by a waiver of RO consideration dated February 
2010.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  Prior to December 12, 2008, the Veteran's PTSD is 
characterized by persistent re-experiencing of the in-service 
trauma, persistent avoidance of stimuli associated with the 
trauma, numbing of general responsiveness, persistent symptoms of 
increased arousal, a constricted affect, anxiety, hopelessness, 
depression, frequent and moderate decreased efficiency, decreased 
productivity, decreased reliability, frequent and mild or 
transient inability to perform work tasks, and severely impaired 
relationships.

2.  As of December 12, 2008, the Veteran's PTSD is characterized 
by persistent re-experiencing of the in-service trauma, 
persistent avoidance of stimuli associated with the trauma, 
numbing of general responsiveness, persistent symptoms of 
increased arousal, anxiety, depression, a constricted affect, a 
rambling and tangential thought process, severe psychosocial 
limitations, and unemployability.

3.  As of December 12, 2008, the Veteran's service-connected PTSD 
is of such severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to December 12, 2008, the criteria for a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

2.  Resolving all reasonable doubt in favor of the Veteran, as of 
December 12, 2008, criteria for a rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).

3.  Resolving all reasonable doubt in favor of the Veteran, as of 
December 12, 2008, the criteria for a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated February 2005 and May 2005, provided to the Veteran 
before the December 2005 rating decision, satisfied VA's duty to 
notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran 
of what evidence was needed to establish his claim, what VA would 
do and had done, and what evidence he should provide.  The 
letters also informed the Veteran that it was his responsibility 
to help VA obtain medical evidence or other non-government 
records necessary to support his claims.

The issues on appeal stem from initial rating assignments.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, and VA treatment records have been obtained.  
Additionally, VA has obtained the Veteran's Social Security 
Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 
1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 
Vet. App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the degree 
of disability will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis:  An Initial Disability Rating in Excess of 30 Percent 
for PTSD

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 
4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  Id.

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran has a history of treatment at VA facilities for his 
PTSD, including regular group and individual therapy for his 
service-connected PTSD.  His GAF scores, assigned by VA 
clinicians between February 2005 and August 2009, have ranged 
from 50 to 60.

VA provided the Veteran with a Compensation and Pension (C&P) 
examination of his PTSD in November 2005.  The examiner reviewed 
the claims file and the Veteran's medical records.  The Veteran 
reported persistent re-experiencing of the in-service trauma, 
persistent avoidance of stimuli associated with the trauma, 
numbing of general responsiveness, and persistent symptoms of 
increased arousal.  The examiner found that the Veteran's affect 
was constricted, and his mood was anxious, hopeless, and 
depressed.  The Veteran was intact to person, time, and place.  
His thought process was logical, goal-directed, relevant, and 
coherent.  His speech was unremarkable.  The Veteran had no 
delusions, his judgment was intact, and he had no hallucinations, 
obsessive or ritualistic behaviors, or panic attacks.  The 
Veteran had no suicidal or homicidal thoughts.  His memory was 
normal.  The examiner diagnosed the Veteran with PTSD, and 
assigned a GAF score of 60.  The examiner noted that the Veteran 
used to run a family tavern, but was unemployed (and not retired) 
at the time of the examination.  The Veteran reported that he was 
unemployable due to the effects of his mental disorders; he 
further stated that he had lost his family tavern because he was 
unable to put the needed amount of effort into taking care of the 
business.  The Veteran explained that he was unable to look for 
new employment because he was caring for his mother, who was in 
failing health.  The Veteran also stated that he had no social 
life, and that his only leisure activity was riding on his 
motorcycle.  The examiner opined that the Veteran had frequent 
and moderate decreased efficiency, decreased productivity, and 
decreased reliability; frequent and mild or transient inability 
to perform work tasks; and severely impaired relationships.

In September 2008, the Veteran, through his representative, 
reported that his PTSD "has progressively gotten worse."

On December 12, 2008, the Veteran's treating VA clinician-a 
licensed clinical psychologist who is a board certified expert in 
traumatic stress-wrote a letter in which he stated that the 
Veteran's "mental health diagnoses appear to be the direct 
result of stressors he encountered while serving in combat in 
Vietnam."  The clinician noted that he and two other VA 
clinicians-one other psychologist, and one psychiatrist-had 
been treating the Veteran since 2000.  He opined that the 
Veteran's "condition is considered to be severe and chronic in 
nature.  He has been unable to work as a result of these 
conditions.  It is our unfortunate opinion that [the Veteran] is 
psychiatrically disabled and unable to be employed.  This is 
not likely to change in the future."  (Emphasis in original.)  
He diagnosed the Veteran with chronic PTSD, anxiety disorder not 
otherwise specified (NOS), a history of depressive disorder NOS, 
and a history of alcohol abuse, and assigned a GAF score of 52.

In March 2009, SSA granted the Veteran benefits as a result of 
his PTSD.  The SSA decision noted that the Veteran had last 
engaged in substantial gainful activity in May 2004.  The 
Veteran's VA treatment records confirm that he was working as a 
tree surgeon in May 2003 and June 2003, and that he was caring 
for his mother and an injured friend as of September 2004.

VA provided the Veteran with a second C&P examination of his PTSD 
in August 2009.  The examiner reviewed the claims file and the 
Veteran's medical records.  The Veteran reported that he has 
infrequent contacts with his family, and that he had cared for 
his ailing mother until her death in February 2006.  The Veteran 
further reported persistent re-experiencing of the in-service 
trauma, persistent avoidance of stimuli associated with the 
trauma, numbing of general responsiveness, and persistent 
symptoms of increased arousal.  He also noted that he lives by 
himself, has no close friends (but occasionally visits a nearby 
disabled Veteran), and does not date.  The Veteran noted that he 
retired due to his PTSD in 2003.  He reported that his activities 
include tinkering around his home, running errands, riding his 
motorcycle, reading, listening to music, performing relaxation 
exercises, and writing a military- and life-experiences journal.  
The examiner found that the Veteran's affect was constricted, and 
his mood was anxious.  The Veteran was intact to person, time, 
and place.  His thought process was rambling and tangential.  The 
Veteran had no hallucinations, obsessive or ritualistic 
behaviors, or panic attacks.  The Veteran had no suicidal or 
homicidal thoughts.  His memory was normal.  The examiner 
diagnosed the Veteran with PTSD, and assigned a GAF score of 52.  
The examiner opined that the Veteran had total occupational and 
social impairment due to PTSD signs and symptoms.  The examiner 
explained that "the Veteran's VA treating psychiatrist and 
psychologist have submitted written statements...supporting their 
views that the Veteran has 'severe' PTSD which renders him 
indefinitely unable to seek or sustain gainful employment.  His 
personal lifestyle is very limited and guided by specific habits 
which he has learned through several years of outpatient 
psychotherapy can reduce his daily ambient anxiety levels.  He is 
severely limited psychosocially, although he does have some level 
of emotional ties to his daughter and to his VA outpatient group 
members."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners and clinicians are so 
qualified, their medical findings constitute competent medical 
evidence.

Based on a review of the foregoing, the Board finds that the 
evidence supports a continuation of the 30 percent rating for the 
Veteran's PTSD symptoms for the appellate period prior to 
December 12, 2008, and a grant of 70 percent for the Veteran's 
PTSD symptoms as of December 12, 2008.

Prior to December 12, 2008, the evidence, which includes VA 
treatment records and a November 2005 C&P examination, generally 
shows the Veteran to have avoidance of stimuli, numbing, 
increased arousal, a constricted affect, anxiety, hopelessness, 
depression, frequent and moderate decreased efficiency, decreased 
productivity, decreased reliability, frequent and mild or 
transient inability to perform work tasks, severely impaired 
relationships and a GAF of 60. 

A 50 percent evaluation is not for application for the period 
prior to December 12, 2008 because the Veteran did not have 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  38 C.F.R. § 4.130.

Although the Veteran demonstrated a flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships prior to December 12, 2008, the Board finds that 
those characteristics are outweighed by the more numerous 
characteristics associated with a 30 percent disability rating 
for the appellate period prior to December 12, 2008.  38 C.F.R. 
§ 4.1.

Additionally, the Veteran's own allegations of unemployability at 
his November 2005 C&P examination are outweighed by the more 
probative findings of the VA examiner, who opined that the 
Veteran had frequent but only mild or transient inability to 
perform work tasks.  The VA examiner's determinations are based 
on greater medical knowledge and experience.  Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Moreover, the 
Veteran stated at that time that his caring for his mother 
precluded him from seeking other employment at that time; this 
evidence supports the examiner's assessment that the Veteran's 
disability did not prevent him from seeking employment at that 
time.

Significantly, the December 12, 2008 letter from the Veteran's 
treating VA clinicians represents the first clinical finding of 
unemployability; by contrast, the November 2005 VA examiner, who 
had conducted the most recent C&P examination prior to that 
letter, concluded that the Veteran had frequent but only mild or 
transient inability to perform work tasks.

As of December 12, 2008, the evidence, which includes a letter 
from the Veteran's treating VA psychologists and psychiatrist, 
additional VA treatment records, and an August 2009 C&P 
examination, generally shows the Veteran to have avoidance of 
stimuli, numbing, increased arousal, anxiety, depression, a 
constricted affect, a rambling and tangential thought process, 
severe psychosocial limitations, and unemployability.  The 
evidence supports a grant of 70 percent for the Veteran's PTSD 
symptoms.  Significantly, the evidence generally show the Veteran 
to suffer from occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such severe and persistent 
PTSD symptoms primarily shown to be depressed mood, preoccupation 
with Vietnam with persistent intrusive thoughts and isolation 
from others.  His GAF score as reported as 52 which is reflective 
of severe symptoms, and his symptoms at the time included 
preoccupation with a specific traumatic incident from Vietnam, 
anxiety and increased feelings of depression.  

A 100 percent evaluation is not for application for the period as 
of December 12, 2008 because the Veteran did not have gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  The Board notes 
that the Veteran's unemployability is discussed in the grant of a 
TDIU, infra.

The Board has considered the issue of whether the Veteran's PTSD, 
standing alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) for the period 
to December 12, 2008.  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold 
factor for extra-schedular consideration is that there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the Rating Schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
Rating Schedule.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  
If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determine whether, to accord justice, the claimant's disability 
picture requires the assignment of an extra-schedular rating.  
Id. at 116.  The Board finds that the rating criteria reasonably 
describe the claimant's disability level and symptomatology; 
therefore, no extra-schedular rating is warranted for the appeal 
period prior to December 12, 2008.

In summary, the Board finds that the evidence supports a 30 
percent disability rating for the appellate period prior to 
December 12, 2008, and a 70 percent disability rating as of 
December 12, 2008, for the Veteran's PTSD.  38 C.F.R. 
§§ 4.3, 4.130, Diagnostic Code 9411.  The Board has considered 
whether further staged ratings are appropriate; however, in the 
present case, the Veteran's symptoms are accounted for by the 
above ratings, and, as such, further staged ratings are not 
warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Laws and Regulations Pertaining to Claims for TDIU Due to 
Service-Connected Disability

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total (100 percent), when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one service-connected disability, it shall be 
ratable as 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent disability or more.  38 C.F.R. 
§ 4.16(a).  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

Analysis:  TDIU Due to Service-Connected Disability

As previously indicated, the Court requires development when the 
claimant or the evidence of record reasonably raises the question 
of whether the Veteran is unemployable due to a service-connected 
disability for which an increased rating is sought.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-454 (2009).

The Veteran currently has the following service-connected 
disability:  PTSD, rated as 70 percent disabling as of December 
12, 2008.  The Veteran's combined evaluation is thus 70 percent 
disabling.  Because the Veteran has at least one disability 
ratable at 40 percent or more, and a combined rating of 70 
percent or more, he meets the percentage requirements set forth 
in 38 C.F.R. § 4.16(a) for consideration of a TDIU.

As noted above, the Veteran's treating VA psychologist wrote a 
letter on December 12, 2008 in which he and another VA treating 
psychologist and psychiatrist opined that the Veteran's 
"condition is considered to be severe and chronic in nature.  He 
has been unable to work as a result of these conditions.  It is 
our unfortunate opinion that [the Veteran] is psychiatrically 
disabled and unable to be employed.  This is not likely to 
change in the future."  (Emphasis in original.)  Moreover, the 
August 2009 C&P examiner concurred, finding that the Veteran had 
total occupational and social impairment due to PTSD signs and 
symptoms.  As of December 12, 2008, no evidence to the contrary 
is of record.

The Board finds that this competent medical evidence demonstrates 
that the Veteran's service-connected PTSD has progressed to the 
point that it is sufficient to render it impossible for the 
average person in his position to follow a substantially gainful 
occupation.  According the benefit of the doubt to the Veteran, 
the Board finds that the criteria for a TDIU due to service-
connected disability have been met.  38 C.F.R. § 4.16.  The TDIU 
claim is granted.  38 C.F.R. § 4.3.


ORDER

For the appellate period prior to December 12, 2008, a disability 
rating in excess of 30 percent for PTSD is denied.

As of December 12, 2008, a disability rating of 70 percent, but 
no more, for PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

As of December 12, 2008, a TDIU due to service-connected 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


